 Case1:14-cr-00247-PAC
Case  1:14-cr-00247-PAC Document
                        Document87-1 Filed 03/11/21
                                 88 Filed  03/05/21 Page
                                                    Page11ofof66
 Case1:14-cr-00247-PAC
Case  1:14-cr-00247-PAC Document
                        Document87-1 Filed 03/11/21
                                 88 Filed  03/05/21 Page
                                                    Page22ofof66
 Case1:14-cr-00247-PAC
Case  1:14-cr-00247-PAC Document
                        Document87-1 Filed 03/11/21
                                 88 Filed  03/05/21 Page
                                                    Page33ofof66
 Case1:14-cr-00247-PAC
Case  1:14-cr-00247-PAC Document
                        Document87-1 Filed 03/11/21
                                 88 Filed  03/05/21 Page
                                                    Page44ofof66
 Case1:14-cr-00247-PAC
Case  1:14-cr-00247-PAC Document
                        Document87-1 Filed 03/11/21
                                 88 Filed  03/05/21 Page
                                                    Page55ofof66




                                                 3/5/2021
 Case1:14-cr-00247-PAC
Case  1:14-cr-00247-PAC Document
                        Document87-1 Filed 03/11/21
                                 88 Filed  03/05/21 Page
                                                    Page66ofof66




                                              March 11, 2021
